Response to Arguments
Upon entry of the amendment:
Claims 1-4, 6-8, and 11-15 will be rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2016/0291150) in view of Thakur (“Laser diode and IR emitter technology bring autonomous driving closer to reality,” 19 April 2016) and Dogimont et al. (WO 2015/091106) as evidenced by thefreedictionary.com.  
Claim 5 will be rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2016/0291150) in view of Thakur (“Laser diode and IR emitter technology bring autonomous driving closer to reality,” 19 April 2016) and Dogimont et al. (WO 2015/091106) and as evidenced by thefreedictionary.com as applied to claim 1 above, and further in view of Tsuda et al. (US 2010/0009205).
Claims 1-4, 6-9, 11 and 13-15 will be rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2016/0291150) in view of Thakur (“Laser diode and IR emitter technology bring autonomous driving closer to reality,” 19 April 2016) and Lambracht et al. (WO 2016/202689) and as evidenced by thefreedictionary.com.
Applicant's arguments filed 08 February 2021 have been fully considered but they are not persuasive.
	Applicants argue that the term “sidelite” means all of the windows on the side of a vehicle.  Therefore, the exclusion of “sidelites” in amended claim 1 excludes the rear quarter glass as disclosed in Figures 3 and 4 of Hara et al.  Applicants cite two definitions, however, the definitions do not create a clear definition in the examiner’s opinion.  The glass.com definition initially states that the “windows in a vehicle that are not the windshield or backlights are also called sidelites.”  The glass.com definition further notes that windows that may be opened and 
	It is unclear if the definition recited in the California regulation proposal is one that would be employed by one of ordinary skill in the art; the definition appears to be for purposes of state regulation rather than the understanding of one of ordinary skill in the art.
	In addition, the examiner notes the third embodiment in figures 6 and 7.  The third embodiment clearly shows a portion where a rearview mirror is located having a glass covering 64 which is independent from the glass window 26 (i.e., sidelite).
As to claim claim 14, “applicants argue that the glass trim element itself is a cover for the window pillar - not part of the actual window.”  The examiner notes that figure 6 shows that the glass covers a portion of the A pillar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784